Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuetz (US Patent No. 296,631). With regard to Claim 1, Shuetz discloses a timepiece comprising: a case (A) delimited by a middle (middle part of A), the timepiece further comprising at least one cover (B) covering a device (Fig. 1) for displaying information, as well as a device (E, F, G) for controlling the opening of the at least one cover, the control device comprising a ring pendant (E) and a command transmission member (G, F), the ring pendant being arranged such that it is pushed in a rectilinear manner a first time towards the middle into a first abutment position (Fig. 2), then such that it is rotated in a first direction into a second abutment position (Fig. 1), then such that it is pushed in a rectilinear manner a second time towards the middle so as to cause the cover to open by an action on the command .
With regard to Claim 2, Shuetz discloses the transmission member being an actuating pin (a) arranged in order to move axially under the effect of the action of the ring pendant and to actuate a spring (S) which controls the opening of the cover.
With regard to Claim 3, Shuetz discloses the control device comprises a middle pendant (F) mounted such that it is fixed onto the middle of the case and has a middle pendant housing (housing of F) in which the ring pendant is inserted and free to slide.
With regard to Claim 10, Shuetz discloses a first (C) and a second cover (D) which respectively cover a first and a second device (Fig. 1) for displaying information, as well as a device  (E, F, G) for controlling the opening of the first, and respectively of the second cover, the control device comprising a ring pendant (E), as well as a first, and respectively a second command transmission member (G, F), the ring pendant being arranged such that it is pushed in a rectilinear manner a first time towards the middle into a first abutment position (Fig. 2), then such that it is rotated in a first direction into a second abutment position (Fig. 1), then such that it is pushed in a rectilinear manner a second time towards the middle so as to cause the first cover to open by an action on the first command transmission member, the ring pendant being arranged such that it is capable, from the first abutment position, of being rotated in a second direction into a second abutment position (Fig. 1), then of being pushed in a rectilinear manner a second time towards the middle in order to cause the second cover to open by an action on the second command transmission member.

Allowable Subject Matter

Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references fail to teach, disclose, or suggest, either alone or in combination, the control device comprising a middle pipe engaged in a middle pendant housing of the middle pendant and fixed in the middle of the case of the timepiece, the control device further comprising a ring pipe fixed in the middle pipe, the ring pendant being engaged such that it is free to slide with the interposition of a return spring threaded on the middle pipe and which is sandwiched between the ring pendant and the middle of the case of the timepiece and in combination with the rest of the limitations of the base and intermediate claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having covers and control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833